DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: “at least one hole disposed on the anode along a thickness direction of the first pixel defining layer and the second pixel defining layer penetrates the first pixel defining layer and the second pixel defining layer to define the light emitting region of the substrate” is missing at least a word before penetrates.   	The phrase should read as “at least one hole disposed on the anode along a thickness direction of the first pixel defining layer and the second pixel defining layer and penetrates the first pixel defining layer and the second pixel defining layer to define the light emitting region of the substrate” or “at least one hole disposed on the anode along a thickness direction of the first pixel defining layer and the second pixel defining layer, the at least one hole penetrates the first pixel defining layer and the second pixel defining layer to define the light emitting region of the substrate.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. US PGPub. 2018/0039352. 	Regarding claim 10, Wu teaches a touch display panel (1500, fig. 15) [0072] or the plurality of the touch units (1550, fig. 15) [0072] disposed between the second pixel defining layer (PDL-T) and the encapsulation layer (1540) (Wu et al., fig. 15). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US PGPub. 2018/0039352 in view of Ahn et al. US PGPub. 2019/0304818.or the plurality of the touch units (1550, fig. 15) [0072] disposed between the second pixel defining layer (PDL-T) and the encapsulation layer (1540) (Wu et al., fig. 15).  	But Wu fails to teach wherein both the first pixel defining layer (PDL-B) and the second pixel defining layer (PDL-T) are organic insulating layers.  	However, Ahn teaches a display panel (fig. 6) wherein both the first pixel defining layer (410, fig. 6) [0110] and the second pixel defining layer (420, fig. 6) [0110] are organic insulating layers [0110] (Ahn et al., fig. 6, [0110]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the first and second pixel defining layer of Wu with the material of the first and second pixel defining layers of Ahn because organic insulating layers are very well-known in the art and such substitution is art recognized equivalence for the same purpose (as pixel defining layers) to obtain predictable results such as excellent insulating property thereby preventing shorts between adjacent pixels (see MPEP 2144.06).

Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a touch display panel wherein “the plurality of the touch units are disposed between the second pixel defining layer and the encapsulation layer, the touch display panel further comprises a first cathode and a second cathode, the first cathode is disposed between the first pixel defining layer and the second pixel defining layer and located in the non-light emitting region, the second cathode is disposed between the organic functional layer and the encapsulation layer and located in the light emitting region, and the first cathode and the second cathode are electrically connected to each other by a through hole penetrating in the second pixel defining layer” as recited in claims 2 and 11. 	Claims 3-9 and 12-18 are also allowed for further limiting and depending upon allowed claims 2 and 11.
	
                                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892